 
 
 

Case 4:19-cv-00655-BSM Document 83-3 Filed 10/29/20 Pa . AINTIFF’S
EXHIBIT

_

SUPERINTENDENT EVALUATION
2018-2019 SCHOOL YEAR

 

The purpose of this evaluation is to provide the superintendent of Pulaski County
Special School District (PCSSD) and the Board an opportunity to review designated responsibilities
and measure progress in meeting those responsibilities.

 
 

Performance ae |

 

 

 

Exceptional poe ag Progress exceeds expectations
Proficient 4-6 Progress meets expectations
Needs 1-3 Progress does not meet expectations
improvement

 

 

 

 

 

|. Educational Leadership - The superintendent provides leadership and
direction for PCSSD that is based on desired student achievement.

A. instructional Management- The superintendent manages an assessment and
improvement system for student learning in all academic subjects that results in the ongoing —
improvement in student achievement.

   
  

|. Implements with fidelity all academic
aspects of Plan 2000.

 

2. Increases the number of schools
scoring an A, B, or C on the ADE School
Performance Report Cards

 

3. Participates with staff in studying and
developing curriculum improvement.

 

4, Implements Driven, AVID, and Virtual

 

 

 

 

 

Academy. INECLLY ED
ae Confidential
HUMAN RESOURCES Produced Subject to

PCSSD; Warren Pg. No 23731 Protective Order
Case 4:19-cv-00655-BSM Document 83-3 Filed 10/29/20 Page 2 of 6

 

on academics.

5, Provides Annual Report to the Public

 

environment.

 

6. Focuses on the student learning

 

 

 

 

_ B. Staff Development/Professional Growth- The superintendent oversees a program of staff —
development designed to improve district performance.

   

staff development plan, including

for assessing program success.

|. Provides an annual summary of the

goals for the program tied to district
assessment and staff appraisal data,
and administration-defined measures

 

2. Oversees the planning and

 

program.

evaluation of the staff development

 

 

 

 

ll. District Management - The superintendent demonstrates effective planning
and management of the district administration, finances, operations and

personnel.

A. Facilities and Fiscal Operations Management- [he superintendent maintains a
management system designed to produce ongoing efficiencies in major district
operations, including transportation, food service, and building maintenance and

   

1. Implements with fidelity all
fiscal and facilities aspects of
Plan 2000.

operations.

Be Serres) its see nl

ee eet

 

 

2. Supervises operations and
executes competent and efficient
performance.

 

 

  

 

Confidential
Produced Subject to

PCSSD; Warren Pg. No 23732 Protective Order
Case 4:19-cv-00655-BSM Document 83-3 Filed 10/29/20 Page 3 of 6

 

 
 
  
 
 
  
 
 
 
 
  
 
 
  
 
 
 
 
 
 
  
 

3. Presents and administers an
educationally sound budget
relevant to revenue available.

 

4, Determines that funds are
expended in accordance with
adopted budgets.

 

5. Creates contingency plans for
addressing any anticipated
changes in district circumstances
that could affect district finances
in future years.

 

6. Provides quarterly financial
reports showing implementation
compared to adopted budget.

 

7. Provides end of year results that
are consistent with
adopted/revised budget.

 

8. Institutes administrative
procedures to reduce risk of
fraud.

 

 

 

 

B. Human Resources Management- [he superintendent oversees a comprehensive human
resources program tied to defined goals and targets developed by administration for board review
and are compliant with Plan 2000.

|. Develops and executes sound
personnel procedures and practices.

 

2. Promotes good communication
with District employees.

 

3. Treats all personnel fairly, without
favoritism or discrimination, while
insisting on performance of duties.

 

 

 

 

Confidential
Produced Subject to

PCSSD; Warren Pg. No 23733 Protective Order
Case 4:19-cv-00655-BSM Document 83-3 Filed 10/29/20

Page 4 of 6

 

4. Delegates authority and
responsibility to staff members
appropriate to position each holds.

 

5. Recruits and assigns the best
available personnel.

 

6, Encourages participation of
appropriate staff members and
groups in planning, procedures, and
policy interpretation.

 

 

7, Evaluates performance of staff
members, giving commendation for
good work as well as constructive
suggestions for improvement.

 

 

 

 

~ The superintendent maintains a positive and

aradectivs Oren ERERSNS with the board and the community.

 

 

 

 

 

 

 

 

significant issues as they arise.

|. Keeps board members informed of

 

2. Responds in a timely and

for information consistent with
board policy and established
procedures.

complete manner to board requests

 

3. Makes recommendations and
provides supporting materials on
matters for board decision.

 

4. Interactions with the staff and

decisions.

 

community support board policy and

 

 

 

 

PCSSD; Warren Pg. No 23734

Confidential
Produced Subject to
Protective Order
Case 4:19-cv-00655-BSM Document 83-3 Filed 10/29/20 Page 5 of 6

 

 

 

1. Gains respect and support of
the community in regards to
school operations.

 

 

2. Solicits and gives attention to
problems and opinions of all
groups and individuals.

 

3. Develops friendly and
cooperative relationships with
news media.

 

4. Participates actively in
community life and affairs.

 

5. Achieves status as a
community leader in public
education.

 

 

6. Works effectively with public
and private groups.

 

 

 

 

 

 

Cammante:

 

PCSSD; Warren Pg. No 23735

  

Confidential
Produced Subject to
Protective Order
Case 4:19-cv-00655-BSM Document 83-3 Filed 10/29/20 Page 6 of 6

 

 

 

SIGNATURE PAGE
2/2 Jig
sianitivivot Sipaitatenen Date

Sits Rommel a} (Xf 14

Signature of Board Member ° Date

(— | po We Salis

\ sign tu of Boar Member | Date

< 22/19

Na bon Lhe. afialig

  

 

 

 

 

 

‘te of Board Member Date

Signature of Bd@rd lene Date.
bhp. f 27 1,

Signature of Board Meprbe Date

Signature of Board Member Date

Confidential
Produced Subject to

PCSSD; Warren Pg. No 23736 Protective Order
